                 Case 13-33680             Doc 80   Filed 03/08/19 Entered 03/08/19 14:21:22      Desc Main
                                                     Document     Page 1 of 22




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Niaz Mirza                                      §     Case No. 13-33680
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 204,100.00                          Assets Exempt: 19,375.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 43,802.62           Claims Discharged
                                                                    Without Payment: 365,891.58

              Total Expenses of Administration: 67,913.38


                      3) Total gross receipts of $ 112,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 284.00 (see Exhibit 2), yielded net receipts of $ 111,716.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 13-33680             Doc 80    Filed 03/08/19 Entered 03/08/19 14:21:22            Desc Main
                                                  Document     Page 2 of 22




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 203,043.00         $ 29,465.42           $ 29,465.42           $ 29,465.42

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            67,913.38             67,913.38                67,913.38

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                  NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             121,987.00           55,198.78             55,198.78                14,337.20

TOTAL DISBURSEMENTS                               $ 325,030.00        $ 152,577.58          $ 152,577.58          $ 111,716.00


                  4) This case was originally filed under chapter 7 on 08/23/2013 . The case was pending
          for 67 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/12/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 13-33680             Doc 80      Filed 03/08/19 Entered 03/08/19 14:21:22                    Desc Main
                                                       Document     Page 3 of 22




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

308 Merrill Ave, Calumet City, Il 60409 Joint
With Brother                                                                  1110-000                                        27,000.00

    314 157Th Calumet, City                                                   1110-000                                        85,000.00

TOTAL GROSS RECEIPTS                                                                                                        $ 112,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                         UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

Mirza, Niaz                                         Exemptions                                       8100-002                    284.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                    $ 284.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               Citimortgage Inc Po Box
               9438,dept 0251 Gaithersburg,
               MD 20898                                            151,847.00                  NA                    NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 13-33680             Doc 80        Filed 03/08/19 Entered 03/08/19 14:21:22          Desc Main
                                                        Document     Page 4 of 22




                                                  UNIFORM         CLAIMS
                                                                                   CLAIMS           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                  ASSERTED         ALLOWED
                                                   CODE       (from Form 6D)

              Wachovia Mortgage/ Attn:
              Bankruptcy Dept.(T7419-015)
              Po Box 659558 San Antonio,
              TX 78265                                               51,196.00                NA              NA              0.00


              Wells Fargo Home Mortgage
              7255 Baymeadows Wa Des
              Moines, IA 50306                                            0.00                NA              NA              0.00


              Sajja Mirza--Mortgagee              4110-000                 NA         15,881.68        15,881.68         15,881.68


              2011 to 2013 Tax Sale
              Redemption                          4700-000                 NA         15,000.00        15,000.00         15,000.00


              Chicago Title and Trust
              Company                             4700-000                 NA          -1,416.26        -1,416.26        -1,416.26

TOTAL SECURED CLAIMS                                              $ 203,043.00       $ 29,465.42      $ 29,465.42      $ 29,465.42


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                               CLAIMS             CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED           ASSERTED          ALLOWED
                                            CODE

Joji Takada                                 2100-000                     NA           8,835.80          8,835.80          8,835.80


Joji Takada                                 2200-000                     NA                 9.20             9.20             9.20


Arthur B Levine Company                     2300-000                     NA              29.01             29.01             29.01


Mike Hansbrough re cleanup/transfer
stamp/water bill                            2420-000                     NA           2,805.31          2,805.31          2,805.31




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
                 Case 13-33680            Doc 80        Filed 03/08/19 Entered 03/08/19 14:21:22     Desc Main
                                                         Document     Page 5 of 22




                                            UNIFORM
                                                              CLAIMS          CLAIMS          CLAIMS
                 PAYEE                       TRAN.                                                             CLAIMS PAID
                                                            SCHEDULED        ASSERTED        ALLOWED
                                             CODE

Anton Sharpe--Repair reimbursement           2500-000                   NA         525.00            525.00           525.00


Chicago Title and Trust Company              2500-000                   NA       -9,500.00         -9,500.00        -9,500.00


Chicago Title and Trust Company--
Improvement Escrow                           2500-000                   NA       22,000.00         22,000.00        22,000.00


Chicago Title and Trust Company--
Recording Charges                            2500-000                   NA           52.00             52.00            52.00


Chicago Title and Trust Company--
Title charges                                2500-000                   NA         565.00            565.00           565.00


Chicago Title and Trust Company--
Transfer taxes                               2500-000                   NA         127.50            127.50           127.50


Chicago Title Escrow Charges                 2500-000                   NA        2,300.50          2,300.50         2,300.50


Chicago Title Recording Charges              2500-000                   NA           40.50             40.50            40.50


Credit to Buyer re 2016 Property
Taxes                                        2500-000                   NA        1,839.09          1,839.09         1,839.09


Jose Juarez--Repair reimbursement            2500-000                   NA         425.07            425.07           425.07


MGR Title Services                           2500-000                   NA           50.00             50.00            50.00


Michael Hansbrough--Reimbursement
for repairs                                  2500-000                   NA        2,662.04          2,662.04         2,662.04


Michael Hansbrough--Reimbursement
of Calumet City stamps and water
certification                                2500-000                   NA         366.20            366.20           366.20




        UST Form 101-7-TDR (10/1/2010) (Page: 5)
               Case 13-33680             Doc 80        Filed 03/08/19 Entered 03/08/19 14:21:22     Desc Main
                                                        Document     Page 6 of 22




                                           UNIFORM
                                                             CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                              CLAIMS PAID
                                                           SCHEDULED        ASSERTED          ALLOWED
                                            CODE

Prorated County Taxes 2013 and 2014         2500-000                   NA        5,388.83          5,388.83          5,388.83


Seller Credit re owners policy              2500-000                   NA        1,525.00          1,525.00          1,525.00


Studnicka and Associates--Survey            2500-000                   NA         350.00            350.00            350.00


Associated Bank                             2600-000                   NA         543.40            543.40            543.40


The Bank of New York Mellon                 2600-000                   NA         166.70            166.70            166.70


Clerk, US Bankruptcy Court                  2700-000                   NA         176.00            176.00            176.00


Cook County Property Taxes                  2820-000                   NA        2,945.57          2,945.57          2,945.57


Tax Redemption to Coount County             2820-000                   NA       15,245.36         15,245.36         15,245.36


Law Offices of Zane Zielinski PC            3210-000                   NA        1,800.00          1,800.00          1,800.00


Law Offices of Zane Zielinski PC            3220-000                   NA           17.80             17.80             17.80


Callero and Callero LLP                     3410-000                   NA        1,022.50          1,022.50          1,022.50


Callero and Callero LLP                     3420-000                   NA              0.00             0.00             0.00


Coldwell Banker                             3510-000                   NA         575.00            575.00            575.00


Michael Hansbrough--Real Estate
Broker Commission                           3510-000                   NA        3,250.00          3,250.00          3,250.00


Michael Hansbrough--Retain earnest
money as part of commission                 3510-000                   NA        1,000.00          1,000.00          1,000.00


Prestige Partners                           3510-000                   NA         775.00            775.00            775.00




       UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 13-33680             Doc 80         Filed 03/08/19 Entered 03/08/19 14:21:22        Desc Main
                                                       Document     Page 7 of 22




                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA         $ 67,913.38       $ 67,913.38       $ 67,913.38
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 13-33680             Doc 80      Filed 03/08/19 Entered 03/08/19 14:21:22       Desc Main
                                                    Document     Page 8 of 22




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            American Express Po Box
            3001 16 General Warren Blvd
            Malvern, PA 19355                                   8,149.00                 NA             NA            0.00


            Bank Of America Attention:
            Recovery Department 4161
            Peidmont Pkwy. Greensboro,
            NC 27410                                           10,391.00                 NA             NA            0.00


            Blitt & Gaines 661 Glen Ave
            Wheeling, IL 60090                                      0.00                 NA             NA            0.00


            Blitt & Gaines 661 Glen Ave
            Wheeling, IL 60090                                      0.00                 NA             NA            0.00


            Cap1/mnrds 26525 N
            Riverwoods Blvd Mettawa, IL
            60045                                               2,544.00                 NA             NA            0.00


            Capital 1 Bank Attn:
            Bankruptcy Dept. Po Box
            30285 Salt Lake City, UT
            84130                                               3,987.00                 NA             NA            0.00


            Capital 1 Bank Attn:
            Bankruptcy Dept. Po Box
            30285 Salt Lake City, UT
            84130                                               1,808.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 13-33680             Doc 80      Filed 03/08/19 Entered 03/08/19 14:21:22       Desc Main
                                                    Document     Page 9 of 22




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Capstone Financial c/o Albert
            Law Firm 29 N Wacker Dr,
            #550 Chicago, IL 60606                                  0.00                 NA             NA            0.00


            Chase Bank USA NA PO Box
            15145 Wilmington, DE 19850                          6,671.00                 NA             NA            0.00


            Chase Mht Bk
            Attn:Bankruptcy Dept Po Box
            15298 Wilmington, DE 19850                            186.00                 NA             NA            0.00


            Chase Po Box 15298
            Wilmington, DE 19850                               23,052.00                 NA             NA            0.00


            Citibank Business Card
            Phillips and Cohen Mail Stop
            875 Swarthmore, PA 19081                            9,546.00                 NA             NA            0.00


            Discover Fin Svcs Llc Po Box
            15316 Wilmington, DE 19850                         11,674.00                 NA             NA            0.00


            Financial Recovery Sevices,
            Inc. PO Box 385908
            Minneapolis, MN 55438-5908                              0.00                 NA             NA            0.00


            First National Bank
            Attention:FNN Legal Dept
            1620 Dodge St. Stop Code:
            3290 Omaha, NE 68197                                1,076.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
             Case 13-33680             Doc 80       Filed 03/08/19 Entered 03/08/19 14:21:22       Desc Main
                                                     Document     Page 10 of 22




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            Markoff & Krasny 29 N
            Wacker Dr, Ste 500 Chicago,
            IL 60606                                                 0.00                 NA             NA            0.00


            Merrick Bk Attn: Bankruptcy
            P.O. Box 9201 Old Bethpage,
            NY 11804                                               951.00                 NA             NA            0.00


            Midland Credit Mgmt In 8875
            Aero Dr San Diego, CA
            92123                                                6,338.00                 NA             NA            0.00


            Monarch Bank PO Box 21089
            Philadelphia, PA 19114                                   0.00                 NA             NA            0.00


            Nickolaou Michaels and
            Evans 7503 W 56th St
            Summit Argo, IL 60501                                    0.00                 NA             NA            0.00


            PNC Bank 5033 Dempster
            Skokie, IL 60077                                    17,000.00                 NA             NA            0.00


            Rnb-fields3/Macy's Macy's
            Bankruptcy Department Po
            Box 8053 Mason, OH 45040                                 0.00                 NA             NA            0.00


            Rnb-fields3/Macy's Macy's
            Bankruptcy Department Po
            Box 8053 Mason, OH 45040                                 0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
             Case 13-33680             Doc 80        Filed 03/08/19 Entered 03/08/19 14:21:22        Desc Main
                                                      Document     Page 11 of 22




                                                              CLAIMS            CLAIMS
                                                 UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)             Claim)

            Sage Capital Recovery 1040
            Kings Hwy N Cherry Hill, NJ
            08034                                                     0.00                 NA              NA            0.00


            Security Credit Svcs 2653
            West Oxford Loop, Ste 108
            Oxford, MS 38655                                          0.00                 NA              NA            0.00


            Unvl/citi Attn.: Centralized
            Bankruptcy Po Box 20507
            Kansas City, MO 64195                                18,614.00                 NA              NA            0.00


            Valentine & Kebartas PO Box
            325 Lawrence, MA 01842                                    0.00                 NA              NA            0.00


            Weltman Weinberg & Reis
            180 N LaSalle St, Ste 240
            Chicago, IL 60601                                         0.00                 NA              NA            0.00


            American Express Centurion
7           Bank                                 7100-000              NA             8,329.07       8,329.07        2,163.37


            American Infosource Lp As
2           Agent For                            7100-000              NA             6,017.13       6,017.13        1,562.88


            Atlas Acquisitions Llc (First
1           Equity Commercial C                  7100-000              NA             6,378.86       6,378.86        1,656.83


5           Capital One Bank (Usa) N. A. 7100-000                      NA             1,938.91       1,938.91          503.61


6           Capital One Bank (Usa) N. A. 7100-000                      NA             3,987.83       3,987.83        1,035.79




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
             Case 13-33680             Doc 80        Filed 03/08/19 Entered 03/08/19 14:21:22          Desc Main
                                                      Document     Page 12 of 22




                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)              Claim)

3           DISCOVER BANK                        7100-000               NA           11,624.40       11,624.40         3,019.29


4           First National Bank Of Omaha 7100-000                       NA             1,021.12        1,021.12          265.22


8           Fsb American Express Bank            7100-000               NA           12,289.09       12,289.09         3,191.94


10          Merrick Bank                         7100-000               NA               886.02         886.02           230.13


9           N. A. Capital One                    7100-000               NA             2,726.35        2,726.35          708.14

TOTAL GENERAL UNSECURED                                        $ 121,987.00        $ 55,198.78      $ 55,198.78      $ 14,337.20
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                       Page:       1
                                           Case 13-33680            Doc 80     Filed 03/08/19 Entered 03/08/19 14:21:22                                     Desc Main
                                                                                           FORM 1
                                                                                Document
                                                                       INDIVIDUAL            PageRECORD
                                                                                  ESTATE PROPERTY 13 of 22
                                                                                                         AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              13-33680                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Niaz Mirza                                                                                                 Date Filed (f) or Converted (c):   08/23/2013 (f)
                                                                                                                                 341(a) Meeting Date:               10/03/2013
For Period Ending:    02/12/2019                                                                                                 Claims Bar Date:                   02/20/2014


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 1432 Fawn Ct Bolingbrook, Il 60440                                                  217,000.00                 50,153.00                                                        0.00                        FA
  2. 314 157Th Calumet, City                                                              15,000.00                 15,000.00                                                  85,000.00                         FA
  3. 308 Merrill Ave, Calumet City, Il 60409 Joint With Brother                           87,820.00                 36,624.00                                                  27,000.00                         FA
  4. Cash On Hand                                                                            100.00                       0.00                                                       0.00                        FA
  5. Checking Account W/Chase                                                                600.00                    500.00                                                        0.00                        FA
  6. Checking Joint With Son                                                                 400.00                       0.00                                                       0.00                        FA
  7. Misc. Household Goods (Bedroom Furniture, Kitchen                                     1,000.00                       0.00                                                       0.00                        FA
     Appliances
  8. Books, Pictures, Videos, And Dvds                                                       100.00                       0.00                                                       0.00                        FA
  9. Used Clothing                                                                           200.00                       0.00                                                       0.00                        FA
 10. Misc. Costume Jewelry                                                                    75.00                       0.00                                                       0.00                        FA
 11. Claim For Unpaid Rent From Former Tenant                                              2,000.00                  2,000.00                                                        0.00                        FA
 12. 2004 Jeep Grand Cherokee                                                              2,000.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $326,295.00              $104,277.00                                                 $112,000.00                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                  Page:    2
                                      Case 13-33680              Doc 80         Filed 03/08/19           Entered 03/08/19 14:21:22                    Desc Main
Debtor disclosed an interest in rental property that Debtor and relative are owners and mortgagees; Trustee has hired broker to market and sell real property.
                                                                                  Document            Page 14 of 22
Property sold; Estate tax return to be prepared/filed. - Joji Takada 11/30/2014
                                                                                                                                                                  Exhibit 8
Looking at additional rental real estate after mortgagee released lien and dismissed foreclosure proceedings. - Joji Takada 3/9/2015

Continuing to list additional rental property. - Joji Takada 7/24/2015

Continuing to list additional rental property. - Joji Takada 10/30/2015

Continuing to list additional rental property. - Joji Takada 12/22/2015

&RQWLQXLQJWROLVWDGGLWLRQDOUHQWDOSURSHUW\-RML7DNDGD6/22/2016

Sold additional rental property. - Joji Takada 11/22/2016

Final tax returns in process. - Joji Takada 12/20/2016

Resolving tax issue. - Joji Takada 3/25/2017

Prepare TFR and distribution. - Joji Takada 8/1/2017

TFR with UST review. - Joji Takada 12/15/2017







Initial Projected Date of Final Report (TFR): 01/01/2015           Current Projected Date of Final Report (TFR): 12/30/2017




    UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                Page:           1
                                         Case 13-33680                Doc 80 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:21:22                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 22 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-33680                                                                                           Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Niaz Mirza                                                                                               Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX9926
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX9732                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                  6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                           ($)
   01/26/15                       Transfer from Acct # xxxxxx8205           Transfer of Funds                                    9999-000                $26,455.24                               $26,455.24

   02/06/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $10.00          $26,445.24
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/02/15           1001        Arthur B Levine Company                   Blanket bond payment to                              2300-000                                         $29.01          $26,416.23
                                  4501 Cartwright Road, Suite 402           Adams Levine
                                  Missouri City, Texas 77459
   03/06/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $35.50          $26,380.73
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $39.23          $26,341.50
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $37.90          $26,303.60
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/05/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $39.11          $26,264.49
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $37.79          $26,226.70
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $38.99          $26,187.71
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $38.93          $26,148.78
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $37.62          $26,111.16
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/06/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $38.82          $26,072.34
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/15                       Associated Bank                           Bank Service Fee under 11                            2600-000                                         $37.51          $26,034.83
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)

                                                                                   Page Subtotals:                                                       $26,455.24              $420.41
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                     Page:           2
                                         Case 13-33680                Doc 80 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:21:22                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 22 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-33680                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Niaz Mirza                                                                                                   Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX9926
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX9732                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                    6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   01/08/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                         $38.71          $25,996.12
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/05/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                         $38.65          $25,957.47
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                         $36.10          $25,921.37
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/16                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                         $38.54          $25,882.83
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/01/16                       Chicago Title Trust Company               Proceeds from sale                                                                   $423.67                               $26,306.50
                                                                            308 Merrill, Calumet City
                                                                            Gross Receipts                             $27,000.00

                                  Credit to Buyer re 2016 Property Taxes    Credit to Buyer                            ($1,839.09)    2500-000

                                  Chicago Title Escrow Charges              Title closing costs and                    ($2,300.50)    2500-000
                                                                            expenses
                                  Chicago Title Recording Charges           Title closing costs and                       ($40.50)    2500-000
                                                                            expenses
                                  Cook County Property Taxes                Real estate taxes                          ($2,945.57)    2820-000

                                  Prestige Partners                         Real estate broker commission               ($775.00)     3510-000
                                                                            payment
                                  Coldwell Banker                           Real estate broker commission               ($575.00)     3510-000
                                                                            payment
                                  Tax Redemption to Coount County           Real estate taxes                         ($15,245.36)    2820-000

                                  MGR Title Services                        Title closing costs and                       ($50.00)    2500-000
                                                                            expenses
                                  Mike Hansbrough re cleanup/transfer       Title closing costs and                    ($2,805.31)    2420-000
                                  stamp/water bill                          expenses

                        3                                                   308 Merrill Ave, Calumet City, Il          $27,000.00     1110-000
                                                                            60409 Joint With Brother

                                                                                   Page Subtotals:                                                               $423.67              $152.00
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                    Page:           3
                                         Case 13-33680                Doc 80 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:21:22                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 22 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-33680                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Niaz Mirza                                                                                                   Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX9926
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX9732                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   12/23/16           1002        Law Offices of Zane Zielinski PC          Payment to trustee professional                                                                       $1,817.80           $24,488.70
                                  6336 N Cicero Ave #201
                                  Chicago, IL 60646                         Bankruptcy counsel
                                  Law Offices of Zane Zielinski PC                                                     ($1,800.00)    3210-000

                                  Law Offices of Zane Zielinski PC                                                       ($17.80)     3220-000

   05/16/17           1003        Mirza, Niaz                               Administrative Expense                                    8100-002                                       $284.00          $24,204.70
                                  c/o Gleason Gleason                       Debtor's post-petition payment
                                  77 W Washington #1218                     of estate expense relating to
                                  Chicago, IL, 60602                        preservation of asset
   04/09/18           1004        Joji Takada                               Final distribution per court                              2100-000                                    $8,835.80           $15,368.90
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   04/09/18           1005        Joji Takada                               Final distribution per court                              2200-000                                         $9.20          $15,359.70
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   04/09/18           1006        Callero and Callero LLP                   Final distribution per court                              3410-000                                    $1,022.50           $14,337.20
                                  7800 N. Milwaukee Avenue                  order.
                                  Niles, IL 60714
                                  Attn: Ryan Matsui
   04/09/18           1007        Atlas Acquisitions Llc (First Equity      Final distribution per court                              7100-000                                    $1,656.83           $12,680.37
                                  Commercial C                              order.
                                  294 Union St.
                                  Hackensack, Nj 07601
   04/09/18           1008        American Infosource Lp As Agent For       Final distribution per court                              7100-000                                    $1,562.88           $11,117.49
                                  Midland Funding Llc                       order.
                                  Po Box 268941
                                  Oklahoma City, Ok 73126-8941
   04/09/18           1009        DISCOVER BANK                             Final distribution per court                              7100-000                                    $3,019.29             $8,098.20
                                  DB Servicing Corporation                  order.
                                  PO Box 3025
                                  New Albany, OH 43054-3025
   04/09/18           1010        First National Bank Of Omaha              Final distribution per court                              7100-000                                       $265.22            $7,832.98
                                  1620 Dodge Street Stop Code 3105          order.
                                  Omaha Ne 68197




                                                                                    Page Subtotals:                                                               $0.00          $18,473.52
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                    Page:           4
                                         Case 13-33680                Doc 80 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:21:22                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 22 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-33680                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Niaz Mirza                                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX9926
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9732                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                    6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   04/09/18           1011        Capital One Bank (Usa) N. A.              Final distribution per court                            7100-000                                         $503.61            $7,329.37
                                  Capital One Bank (Usa), N.A.              order.
                                  By American Infosource Lp As Agent
                                  Po Box 71083
                                  Charlotte, Nc 28272-1083
   04/09/18           1012        Capital One Bank (Usa) N. A.              Final distribution per court                            7100-000                                      $1,035.79             $6,293.58
                                  Capital One Bank (Usa), N.A.              order.
                                  By American Infosource Lp As Agent
                                  Po Box 71083
                                  Charlotte, Nc 28272-1083
   04/09/18           1013        American Express Centurion Bank           Final distribution per court                            7100-000                                      $2,163.37             $4,130.21
                                  C O Becket And Lee Llp                    order.
                                  Pob 3001
                                  Malvern, Pa 19355-0701
   04/09/18           1014        Fsb American Express Bank                 Final distribution per court                            7100-000                                      $3,191.94                $938.27
                                  American Express Bank, Fsb                order.
                                  C O Becket And Lee Llp
                                  Pob 3001
                                  Malvern, Pa 19355-0701
   04/09/18           1015        N. A. Capital One                         Final distribution per court                            7100-000                                         $708.14               $230.13
                                  Capital One, N.A.                         order.
                                  Po Box 12907
                                  Norfolk, Va 23541
   04/09/18           1016        Merrick Bank                              Final distribution per court                            7100-000                                         $230.13                 $0.00
                                  Resurgent Capital Services                order.
                                  Po Box 10368
                                  Greenville, Sc 29603-0368


                                                                                                              COLUMN TOTALS                                $26,878.91            $26,878.91
                                                                                                                    Less: Bank Transfers/CD's              $26,455.24                  $0.00
                                                                                                              Subtotal                                          $423.67          $26,878.91
                                                                                                                    Less: Payments to Debtors                     $0.00              $284.00
                                                                                                              Net                                               $423.67          $26,594.91




                                                                                    Page Subtotals:                                                               $0.00           $7,832.98
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                   Page:           5
                                         Case 13-33680                Doc 80 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:21:22                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  19 of 22 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-33680                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                            Exhibit 9
      Case Name: Niaz Mirza                                                                                                   Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX8205
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX9732                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   07/21/14                       Chicago Title and Trust Company           Proceeds from sale                                                              $15,881.68                               $15,881.68

                                                                            Gross Receipts                             $85,000.00

                                  2011 to 2013 Tax Sale Redemption          Real estate taxes                         ($15,000.00)    4700-000

                                  Michael Hansbrough--Reimbursement of      Title closing costs and                     ($366.20)     2500-000
                                  Calumet City stamps and water             expenses
                                  certification

                                  Prorated County Taxes 2013 and 2014       Real estate taxes                          ($5,388.83)    2500-000

                                  Michael Hansbrough--Retain earnest        Real estate broker commission              ($1,000.00)    3510-000
                                  money as part of commission               payment

                                  Michael Hansbrough--Real Estate Broker    Real estate broker commission              ($3,250.00)    3510-000
                                  Commission                                payment

                                  Michael Hansbrough--Reimbursement for Title closing costs and                        ($2,662.04)    2500-000
                                  repairs                               expenses

                                  Chicago Title and Trust Company--         Title closing costs and                   ($22,000.00)    2500-000
                                  Improvement Escrow                        expenses

                                  Chicago Title and Trust Company--         Title closing costs and                       ($52.00)    2500-000
                                  Recording Charges                         expenses

                                  Chicago Title and Trust Company--Title    Title closing costs and                     ($565.00)     2500-000
                                  charges                                   expenses

                                  Chicago Title and Trust Company--         Title closing costs and                     ($127.50)     2500-000
                                  Transfer taxes                            expenses

                                  Seller Credit re owners policy            Title closing costs and                    ($1,525.00)    2500-000
                                                                            expenses
                                  Anton Sharpe--Repair reimbursement        Title closing costs and                     ($525.00)     2500-000
                                                                            expenses


                                                                                   Page Subtotals:                                                          $15,881.68                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                                                                    Page:           6
                                         Case 13-33680                Doc 80 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:21:22                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  20 of 22 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-33680                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Niaz Mirza                                                                                                   Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX8205
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX9732                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
                                  Jose Juarez--Repair reimbursement         Title closing costs and                     ($425.07)     2500-000
                                                                            expenses
                                  Studnicka and Associates--Survey          Title closing costs and                     ($350.00)     2500-000
                                                                            expenses
                                  Sajja Mirza--Mortgagee                    Mortgage payoff                           ($15,881.68)    4110-000

                        2                                                   314 157Th Calumet, City                    $85,000.00     1110-000

   07/24/14          100001       Clerk, US Bankruptcy Court                Filing Fee                                                2700-000                                       $176.00          $15,705.68
                                  291 S Dearborn St                         Deferred fee re: Motion to Sell
                                  Chicago, IL 60604
                                  Attn: Kelly Brennan
   08/07/14                       The Bank of New York Mellon               Bank Service Fee under 11                                 2600-000                                        $10.00          $15,695.68
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/22/14                       Chicago Title and Trust Company           Real estate taxes                                         4700-000                                   ($1,416.26)          $17,111.94
                                                                            Return of balance of 2012 real
                                                                            estate tax redemption escrow
   09/08/14                       The Bank of New York Mellon               Bank Service Fee under 11                                 2600-000                                        $23.44          $17,088.50
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/14                       The Bank of New York Mellon               Bank Service Fee under 11                                 2600-000                                        $23.50          $17,065.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/14/14                       Chicago Title and Trust Company           Return of Funds to Trustee                                2500-000                                   ($9,500.00)          $26,565.00
                                                                            Return of repair funds escrow
                                                                            from City of Calumet
   11/07/14                       The Bank of New York Mellon               Bank Service Fee under 11                                 2600-000                                        $32.20          $26,532.80
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/05/14                       The Bank of New York Mellon               Bank Service Fee under 11                                 2600-000                                        $38.17          $26,494.63
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/15                       The Bank of New York Mellon               Bank Service Fee under 11                                 2600-000                                        $39.39          $26,455.24
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                                $0.00        ($10,573.56)
        UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                                                                                                                                                                                 Page:           7
                                         Case 13-33680                Doc 80 Filed 03/08/19
                                                                                          FORM 2Entered 03/08/19 14:21:22                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  21 of 22 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-33680                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Niaz Mirza                                                                                                Bank Name: The Bank of New York Mellon
                                                                                                                  Account Number/CD#: XXXXXX8205
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX9732                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   01/26/15                       Transfer to Acct # xxxxxx9926             Transfer of Funds                                     9999-000                                    $26,455.24                 $0.00



                                                                                                            COLUMN TOTALS                                $15,881.68           $15,881.68
                                                                                                                  Less: Bank Transfers/CD's                    $0.00          $26,455.24
                                                                                                            Subtotal                                     $15,881.68          ($10,573.56)
                                                                                                                  Less: Payments to Debtors                    $0.00                $0.00
                                                                                                            Net                                          $15,881.68          ($10,573.56)




                                                                                   Page Subtotals:                                                             $0.00          $26,455.24
        UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                                                                                                                                            Page:     8
                                 Case 13-33680    Doc 80          Filed 03/08/19 Entered 03/08/19 14:21:22          Desc Main
                                                                   Document     Page 22 of 22
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET            ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX8205 - Checking                                         $15,881.68            ($10,573.56)                 $0.00
                                            XXXXXX9926 - Checking                                             $423.67              $26,594.91                $0.00
                                                                                                          $16,305.35               $16,021.35                $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                 $95,694.65
                                            Total Net Deposits:                        $16,305.35
                                            Total Gross Receipts:                     $112,000.00




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 22)
